[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-15500                ELEVENTH CIRCUIT
                                                               JULY 14, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                      D. C. Docket No. 06-00215-CR-F-N

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

SANTO COLEMAN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                (July 14, 2009)

Before BLACK, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Santo Coleman appeals his conviction for conspiracy to distribute and
possess with intent to distribute cocaine. 21 U.S.C. §§ 841(a)(1), 846. Coleman

argues that the government failed to prove he reached an agreement with his

codefendants or that he knew of an agreement to possess or distribute drugs. We

affirm.

      We review de novo the denial of a judgment of acquittal. United States v.

Garcia, 405 F.3d 1260, 1269 (11th Cir. 2005). To prove a conspiracy, the

government must establish beyond a reasonable doubt that the defendant

“knowingly and voluntarily participated” in an agreement between himself and at

least one other person to commit a crime. United States v. Arbane, 446 F.3d 1223,

1228 (11th Cir. 2006). The government is not bound to introduce direct evidence,

and may instead prove its case through circumstantial evidence, “including

inferences from the conduct of the alleged participants or from circumstantial

evidence of a scheme[,]’” Garcia, 405 F.3d at 1270 (quoting United States v.

Rodriguez, 765 F.2d 1546, 1551 (11th Cir. 1985)), and “acts committed by the

defendant which furthered the purpose of the conspiracy.” United States v. Vera,

701 F.2d 1349, 1357 (11th Cir. 1983).

      The district court did not err by denying Coleman’s motion for a judgment

of acquittal. The evidence established that Coleman met with different members of

the conspiracy, including Ricardo Enriquez and Harry Edwards Jones, in



                                          2
Montgomery, Alabama, on two occasions during which Enriquez and a fourth

member of the conspiracy, Alberto Villareal, spent the night at the Holiday Inn

hotel on the Eastern Boulevard. After the second meeting between Enriquez and

Coleman, Enriquez asked Villareal to transport drugs from San Antonio and

“deliver them to Mr. Santo” at the Holiday Inn in Montgomery. After officers

apprehended Villareal with cocaine, he made a controlled delivery of the drugs.

Federal agents observed Coleman conducting countersurveillance at the Holiday

Inn, after which Coleman led Villareal to a second location to complete the

delivery. While Villareal was speaking to Coleman and a cohort, agents attempted

to make an arrest, and Coleman fled from the scene. Cellular telephone records

established that several calls were exchanged between Coleman and Enriquez,

Enriquez and Villareal, and Coleman and Villareal, on the evening of the

transaction. Ample evidence established Coleman’s knowing participation in a

conspiracy to distribute cocaine.

      Coleman’s conviction is AFFIRMED.




                                         3